Citation Nr: 1626788	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for left petroclival meningioma, claimed as due to exposure to radiation.  

2.  Entitlement to service connection for chronic fatigue, claimed as secondary to left petroclival meningioma.

3.  Entitlement to service connection for left ear hearing loss, claimed as secondary to left petroclival meningioma.

4.  Entitlement to service connection for a lumbar scar, claimed as secondary to left petroclival meningioma.

5.  Entitlement to service connection for left side facial numbness, claimed as secondary to left petroclival meningioma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In December 2015, the Board requested a Veterans Health Administration (VHA) opinion.  The requested opinion was subsequently received in March 2016 and the appellant was provided notice of the opinion that same month.  See 38 C.F.R. § 20.903 (2015).



FINDINGS OF FACT

1.  Left petroclival meningioma did not have its onset in service or for many years thereafter and is not otherwise related to service.  

2. Chronic fatigue did not have its onset in service or for many years thereafter and is not otherwise related to service or a service connected disability.  

3.  Left ear hearing loss did not have its onset in service or for many years thereafter and is not otherwise related to service or a service connected disability.  

4.  A lumbar scar did not have its onset in service or for many years thereafter and is not otherwise related to service or a service connected disability.  

5.  Left side facial numbness did not have its onset in service or for many years thereafter and is not otherwise related to service or a service connected disability.  


CONCLUSIONS OF LAW

1.  Left petroclival meningioma was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

2.  Chronic fatigue is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Left ear hearing loss is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  A lumbar scar is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Left side facial numbness is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in September 2008, December 2008 and September 2009.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination of obtain a medical opinion if such examination or opinion is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA has obtained the Veteran's service treatment records as well as postservice VA and private treatment records.  Also, as noted above, VA obtained a VHA medical opinion regarding the claims on appeal in March 2016.  The opinion was provided by a medical professional, following a thorough review of the claims file.  The Board has reviewed the report, and finds that it is adequate for the purpose of deciding the issues on appeal. 

The Board further observes that the undersigned VLJ, at the Veteran's May 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


II.  Factual Background

The Veteran's service personnel record (DD Form 214) shows that his primary specialty was an audio-visual specialist and his secondary specialty was an air traffic controller.  His service treatment records do not show any complaints or findings related to the meningioma or to left facial numbness, left ear hearing loss, lumbar scar or chronic fatigue.  His June 1973 separation record shows that he had a normal neurologic clinical evaluation and a normal clinical evaluation of the face.  This record also contains audiometer findings showing decibels of 0 in the right ear at puretone threshold levels of 500, 1000, 2000, 30000, 4000 and 6000 hertz.

In July 2006, the Veteran presented to St. Joseph's Hospital and Medical Center complaining of progressive nausea and vomiting, difficulty speaking and left facial weakness.  After undergoing a computed tomography, he was found to have a left petrous ridge meningioma.  Four days after the diagnosis, the Veteran underwent complex left retrosigmoid craniotomy for microsurgical resection of petroclival meningioma with interoperative image guidance.  He also underwent placement of a lumbar drain.  The July 2006 neuropatholgy report contains a diagnosis of posterior fossa tumor, biopsy and resection:  meningioma, transitional (WHO grade 1).  

VA treatment records later in July 2006 show that the Veteran was treated for complaints related to very low energy level and decreased appetite and weight loss.  He also complained of numbness to the left side of his face.  He was noted to be dehydrated due to a medication change and he had generalized weakness and orthostatic hypotension.  His hypotension was noted to have resolved after he was given intravenous fluids.  

VA treatment records from September 2006 to May 2008 show the Veteran's continuing complaints of mild left facial numbness, left ear hearing loss, and chronic fatigue which he related to his July 2006 surgery.  See May 2008 Nursing Emergency Department Note.  He was diagnosed in a neurology clinic in November 2007 as having left facial dysesthesias, post left posterior petrous ridge excision of meningoma.  An October 2006 follow up record relays the Veteran's report that sensation and strength were returning to the left side of his face and his hearing was continuing to improve on the left side as well.  Findings revealed a very mild asymmetry in the Veteran's face; however, cranial nerves appeared intact.  

VA audiology examinations were conducted in January 2009 and January 2013, but audiometric test results were not valid for rating purposes.  The January 2009 VA examiner reported that there may be hearing loss on the left side subsequent to tumor removal, but the extent of loss could not be ascertained on that date.  He did note that there was no evidence of communication difficulty.  The January 2013 examiner reported that the Veteran "probably had hearing loss in the left ear", but test results were not felt to be a valid assessment of the loss in either ear due to "poor interest consistency".  He did note that the Veteran was able to have a conversation at a normal volume.  

In response to a request to determine radiation exposure and dose inquiry for the Veteran, a memorandum was provided by the Chief, Air Force Radioisotope Committee's Secretariat in September 2009, explaining that the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) was queried and that no external or internal radiation exposure data for the Veteran was found.  It was noted that the potential for exposure to ionizing radiation when working near some radar systems does exist, but that they were unable to determine what specific exposures may have resulted for this Veteran.  The memo notes that based on research conducted from over 46,000 dosimetric readings from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply personnel, it was determined that the maximum lifetime dose recorded for any of the individuals monitored was 670 mrem; also, only 5 percent had any measurable dose and only four individuals had lifetime doses greater than 300 mrem.  For comparison, it was noted that the average annual exposure to background radiation for people in the United States is 240mrem.  With respect to radiofrequency radiation exposure, it was noted that the consensus of scientific advisory bodies was that there were no long-term effects from low-level exposures to radiofrequency radiation.  

The Veteran testified in May 2015 that his meningioma is due to his exposure to radar waves in service.  He said his exposure occurred at air traffic control school and by performing air traffic control duties.  He reporting spending time in radar facilities and said his face had been close to the radar screen.  He said first noticed left ear hearing loss, left side facial numbness, chronic fatigue and a lumbar scar following his surgery for resection of the meningioma in July 2006.  He testified that the lumbar scar is from the removal of drainage that was placed in his spine during the surgery.  He also testified that during the recovery period for his surgery the left side of his face felt very numb and still feels that way.  He further testified that his doctor explained to him that the tumor had stretched into his ear canal and that the canal was damaged because of the way they had to take the tumor out.  As for fatigue, the Veteran reported that after the operation he felt like he could hardly take two or three steps and that it was almost like he had to learn how to walk all over again.  He said he continues to have the same symptoms.  

In March 2016, the case was referred out for a VHA medical opinion.  The VHA examiner, a neuropathologist, opined that the probability that the Veteran's meningioma was caused by his service and exposure to ionizing radiation during service was less than 50 percent.  He said that the causes of meningioma were not well understood, but their incidence increases with age, and that the cause likely includes ionizing radiation as well as genetic mutations in the neurofibromatosis 2 gene (merlin).  He went on to state that nonionizing radiation is not clearly associated with cancer and reported that studies and meta-analyses have concluded that long-term exposure to radiofrequency electromagnetic fields from mobile phone use was not associated with an increased risk of meningoma.  He also reported on the results of the meta-analysis study conducted by the USAF which noted above before concluding that it was unlikely that the Veteran's exposure was much greater than that of the general population.

The examiner further opined that it was "as least as likely as not" that the Veteran's chronic fatigue was caused or aggravated by his meningioma or the treatment for his meningioma.  However, he said the likelihood that his chronic fatigue was due to his service was less than 50 percent.  He also opined that it was "as least as likely as not" that the Veteran's left side facial numbness was caused or aggravated by his meningioma and that the likelihood that his facial numbness was due to his service was less than 50 percent.  

III.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a malignant tumor is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, as the Veteran's present claims for service connection were filed after October 2006, the current version of 38 C.F.R. § 3.310 is for consideration.  See 38 C.F.R. § 3.310 (2015).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, to include tumors of the brain under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that:  (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Additionally, the Veteran may be service-connected for a brain tumor without regard to the statutory presumptions mentioned above if it can be shown that his diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

IV.  Analysis

A.  Service Connection for Left Petroclival Meningioma

As an initial matter, the Board notes that the Veteran is not alleging that his meningioma is the result of combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 11154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

What the Veteran is alleging via his hearing testimony and written statements is that his left petroclival meningioma is the result of radiation exposure during his training and duties as an air traffic controller.  In this regard, he asserts that he spent 16 weeks in classroom training in a radar trailer at Kessler Air Force Base in Biloxi, Mississippi.  He explained that he had to "tune up the scope" during this time and that his face was very close to the radar screen exposing him to radar waves.  He stated that thereafter he was sent to an Air Force Base in Ohio where he worked in a radar shaft for approximately one year and was exposed to radiation during his eight hour work shifts.

Regarding the Veteran's assertions of radiation exposure, in order to establish presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed veteran who participated in a radiation-risk activity as such terms are defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2015).  In this case, records from the Veteran's period of active duty do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has the Veteran so asserted.  Therefore, service connection on this basis is not for application. 

The Board will next examine the claim under 38 C.F.R. § 3.311.  As shown above, radiogenic diseases include brain tumors, so the Veteran's diagnosed meningioma is a radiogenic disease as defined by 38 C.F.R. § 3.311.  Also, the Veteran was diagnosed with this disease during the prescribed period; five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv) (2015).  With that said, a careful review of 38 C.F.R. § 3.311(b)(1) indicates that it must first be determined the Veteran was exposed to ionizing radiation before a referral for a dosage estimate.  Here, however, the RO noted that there was no Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) in the Veteran's service records and information obtained from the Air Force does not establish exposure to ionizing radiation.  In this regard, the USAF Master Radiation Exposure Registry found that there is no external or internal radiation exposure data for the Veteran, and no specific exposures could be determined for him.  

As to the Veteran's contentions of exposure, he contends that his meningioma is the result of his exposure to radiation from radar waves, not to ionizing radiation.  In this regard, he contends that he was exposed to radar in the course of his training and work duties as an air traffic controller.  He explained that he had classroom training in a radar trailer, worked in a radar unit and was in close proximity to radar screens.  

Thus, as the Veteran's exposure to ionizing radiation is not established by the record, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

The above notwithstanding, service connection for a disability based on exposure to radiation can still be established with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Here, the Veteran's service treatment records do not indicate, nor does he contend, that his meningioma had its onset during service.  Furthermore, nothing suggests that the Veteran had characteristic manifestations of the disease process during that time frame.  See 38 C.F.R. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b).

The question of whether the Veteran's meningioma was malignant is far from answered in this case in light of the neuropathological diagnosis in July 2006 of meningioma, transitional (WHO Grade I).  In any case, even presuming arguendo that it was a malignant tumor, the chronic disease presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply in this case since the condition was not diagnosed within one year of the Veteran's separation from service.  

Regarding the provisions of § 3.303(d) with respect to medical nexus evidence, the Board notes at the outset that there is evidence on file that links cancer and meningioma to exposure to ionizing radiation.  In this regard, the Veteran submitted information that he downloaded from a cancer website in January 2009 which suggests a link between exposure to ionizing radiation and cancer.  In addition, the VHA examiner in March 2016 noted that ionizing radiation has been linked to the development of certain types of cancer, including meningioma.  However, as previously noted, the evidence does not establish that the Veteran was exposed to ionizing radiation.  Instead, the VHA examiner opined that the probability that the Veteran's meningioma was caused by service and exposure to ionizing radiation in service was less than 50 percent.  In making this determination he considered the Veteran's military occupational specialty as an air traffic controller and his reports of exposure, in addition to his service and postservice records and the statistical research conducted by the USAF as outlined above.  He went on to explain that non-ionizing radiation exposure is not clearly associated with cancer and he provided an example of a control study which found that long-term exposure to radiofrequency electromagnetic files from mobile phone use was not associated with an increased risk of meningioma.  He also said that there were other studies and meta-analyses that found no increased risk of brain tumors in mobile phone users versus non-users.  There is no contrary medical evidence on file that links the Veteran's meningioma to service.  In fact, when asked at the May 2015 Board hearing if his doctors ever told him that his brain tumor was related to radar, the Veteran said that they did not talk much about that and that he conducted most of his research on his own.    

The Veteran's belief that his meningioma is the result of his exposure to radar in service has been considered.  However, his statements do not constitute competent evidence.  In this regard, the Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, determining the etiology of a brain tumor found decades after service involves a complex medical analysis that cannot be made solely by observation.  Therefore, the Board finds that the statements by the Veteran regarding a nexus between his brain tumor and service do not constitute competent evidence.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left petroclival meningioma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

B.  Service Connection for Chronic Fatigue; Left Ear Hearing Loss; Lumbar Scar; Left Side Facial Numbness

Direct Service Connection

At the outset, the evidence does not show, nor does the Veteran contend, that his claimed chronic fatigue, left ear hearing loss, lumbar scar and left side facial numbness had their onset in service.  His service treatment records do not show any complaints or treatment related to left facial numbness, left ear hearing loss, lumbar scar or chronic fatigue, and his June 1973 separation record shows that he had a normal neurologic clinical evaluation and a normal clinical evaluation of the face.  This record also contains audiometer findings showing decibels of 0 in the right ear at puretone threshold levels of 500, 1000, 2000, 30000, 4000 and 6000 hertz. 

Accordingly, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established for these claimed disabilities in light of the fact that they were not noted until many years after service (in July 2006).  

The earliest notation of these claimed disabilities is not until after the Veteran's July 2006 surgery for left petroclival meningioma.  In this regard, the July 2006 operative report shows the placement of a lumbar drain.  Subsequent VA treatment records in July 2006 show that the Veteran was treated for complaints related to very low energy level and decreased appetite and weight loss.  He also complained of numbness to the left side of his face.  He was noted in July 2006 to be dehydrated due to a medication change and he had generalized weakness and orthostatic hypotension.  He was given intravenous fluids and his hypotension resolved.  VA treatment records from September 2006 to May 2008 show the Veteran's continuing complaints of mild left facial numbness, left ear hearing loss, and chronic fatigue which he relates to his July 2006 surgery.  See May 2008 Nursing Emergency Department Note.  He was diagnosed in a neurology clinic in November 2007 as having left facial dysesthesias, post left posterior petrous ridge excision of meningoma.  

In specific regard to the claim for service connection for left ear hearing loss, the evidence does not establish a hearing impairment as defined by VA.  See 38 C.F.R. § 3.385.  This is due to the VA audiology examination reports in January 2009 and January 2013 which show that while the Veteran probably had hearing loss in the left ear, the audiometric test results were not valid for rating purposes.  In any event, further development of this or any of the claimed disabilities is not warranted with respect to establishing diagnoses due to the fact that the nexus requirement has not been met.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In this regard, as left ear hearing loss has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has not been established.  Also, in regard to all of these claims, service connection under the provisions of 38 C.F.R. § 3.303(b) for chronic disabilities in service or continuity of symptomatology after service is not shown by the evidence.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Moreover, as far as service connection under 3.303(d), there is no evidence, including statements from the Veteran that relate these conditions to service.  In specific regard to the claimed disabilities of chronic fatigue and left facial numbness, the VA examiner in March 2019 opined that the likelihood that these claimed conditions are due to the Veteran's service was less than 50 percent.  

Secondary Service Connection

The basis of the Veteran's claims for service connection for left ear hearing loss, chronic fatigue, lumbar scar and left side facial numbness is that they are secondary to his meningioma.  38 C.F.R. § 3.310.  He testified in May 2015 that he first noticed these manifestations following his surgery for resection of the meningioma in July 2006.  He testified that the lumbar scar is from the removal of drainage that was placed in his spine during the surgery.  He also testified that during the recovery period for his surgery the left side of his face felt very numb and still feels that way.  He further testified that his doctor explained to him that the tumor had stretched into his ear canal and that the canal was damaged because of the way they had to take the tumor out.  As for fatigue, the Veteran reported that after the operation he felt like he could hardly take two or three steps and that it was almost like he had to learn how to walk all over again.  He said he continues to have the same symptoms.  This theory is consistent with the private and VA treatment records above.  Moreover, it is supported by the March 2016 VHA examiner to the extent that he opined that it is "as least as likely as not" that the Veteran's chronic fatigue and left side facial numbness is caused or aggravated by his meningioma or treatment for his meningioma.  With that said, this theory of service connection must fail for the simple reason that meningioma is not a service-connected disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for chronic fatigue, left ear hearing loss, lumbar scar and left facial numbness on both a direct and secondary basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for left pertroclival meningioma, claimed as due to exposure to radiation, is denied.  

Entitlement to service connection for chronic fatigue, claimed as secondary to left petroclival meningioma, is denied.

Entitlement to service connection for bilateral hearing loss, claimed as secondary to left petroclival meningioma, is denied.

Entitlement to service connection for a lumbar scar, claimed as secondary to left petroclival meningioma, is denied.

Entitlement to service connection for left side facial numbness, claimed as secondary to left petroclival meningioma, is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


